Citation Nr: 1047422	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to service connection for residuals of a right 
eye injury.  

2.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to August 1973.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for a left knee disability, rated 10 
percent, effective April 17, 2006, and denied service connection 
for residuals of a right eye injury.  

The matter of the rating for the left knee disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.  


FINDINGS OF FACT

1.  The Veteran's right eye injury in service was acute, and 
resolved without residual pathology.. 

2.  Right eye presbyopia is a refractive error of the eye, and of 
itself not a compensable disability.

3.  The Veteran's current diagnosed right eye disability, 
opacification of the lens (claimed as blurred vision), was not 
noted in service or shown to be related to service, including as 
due to injury therein; it has been attributed to an arc-welding 
burn injury.  


CONCLUSION OF LAW

Service connection for residuals of a right eye injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.9 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
An April 2006 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The letter also informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.  

The Veteran's available service treatment records (STRs) and 
pertinent postservice treatment records are associated with his 
claims file.  The RO arranged for VA eye examinations in August 
2006 and June 2007.  Notably, the Veteran questioned the adequacy 
of the August 2006 examination.  See December 2006 notice of 
disagreement; April 2007 VA Form 9, Substantive Appeal.  He was 
subsequently afforded another VA examination (in June 2007), and 
has not raised any objections as to the adequacy of that 
examination.  The Board finds that the June 2007 examination was 
adequate for rating purposes, as the examiner was familiar with 
the history of the disability, conducted a thorough examination, 
with notation of all clinical findings necessary for a proper 
determination in the matter, and explained the rationale for the 
conclusion, attributing the Veteran's claimed disability 
(opacification or blurred vision) to a postservice etiological 
factor (and arc-welding injury).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Veteran has not identified any additional 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Refractive error, as such, is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, in the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9; VA 
Manual M21-1MR, pt. III, subpt. iv, ch. 4 § B, 10d.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Veteran's STRs include a June 1972 report noting he was 
struck with a pipe and subsequently noted pain with decreased 
visual acuity and swelling of both upper and lower lids.  He was 
brought to the ER for treatment and given an initial diagnosis of 
hyphema (i.e., hemorrhage within the anterior chamber of the 
eye), right eye.  Right eye pupils were mildly dilated, and his 
reaction to light and accommodation was sluggish.  The examiner 
was unable to do tension applanation of the right eye due to lid 
swelling and ecchymosis (i.e., a small hemorrhagic spot, in the 
skin or membrane forming a nonelevated, rounded or irregular, 
blue or purplish patch) of the upper and lower lids.  Right eye 
examination revealed muscle balance, duction and version, and the 
red lens test was negative.  There was no notable restriction on 
upgaze; the Veteran complained of some pain on downgaze.  The 
conjunctiva was injected mildly; sclera was normal; cornea was 
normal; anterior chamber showed 3+ microscopic hyphema with a 
small clot noted on the iris surface at the 9 o'clock position; 
lens exam with slit lamp was normal, funduscopic exam was normal.  

The Veteran was placed on bedrest with bilateral patches and 
sedation for 5 days, during which time the anterior chamber of 
the right eye was noted to clear grossly.  The papillary reaction 
remained sluggish, and the visual acuity on day five returned to 
approximately 20/40 without correction.  On day six, visual 
acuity of the right eye was 20/25 without correction.  The 
anterior chamber of both eyes was noted to be clear.  Papillary 
response of the right eye remained sluggish and slit-lamp 
examination revealed a mild anisocoria (i.e., inequality in pupil 
diameter), right eye being greater than the left by approximately 
1 mm.  Examination of the right eye iris with slit lamp revealed 
a small iris constrictor tear at 6 o'clock, about 1mm. in length; 
lens, fundus, red lens tests, ductions, versions, muscle exam, 
were all within normal limits.  He was returned to full duty with 
restrictions, and given a discharge diagnosis of right eye small 
iris constrictor tear, inferior.  

On August 1973 service separation examination, the Veteran's 
distant vision was 20/20, bilaterally.  There were no 
notations/indications of right eye (or either eye) abnormality.  

In an April 2006 VA Form 21-4138, Statement in Support of Claim, 
the Veteran reported that he has had trouble with his right eye 
since service and that he also has blurred vision.  

On August 2006 VA examination, the Veteran reported blurry vision 
for near and distant vision; he wore over-the-counter reading 
glasses.  It was also noted that he had a history of a right eye 
injury from a mop wringer, and had arc-welding burns of both 
eyes.  On examination, the Veteran's uncorrected right eye vision 
was 20/20.  Field of vision testing revealed "reasonable" 
fields in the right eye.  The findings included: 1) history of 
right eye trauma from blunt impact and both eyes welding arc 
burns, now quiet; 2) minimal refractive error with presbyopia of 
both eyes; and 3) mild nuclear sclerosis (opacification) of the 
lens, both eyes.  

In his April 2007 substantive appeal, the Veteran stated he has 
always had to squint for television and reading.  He claimed that 
blunt trauma in service was the cause of his right eye vision 
being worse than left eye vision.  

On June 2007 VA examination, it was noted the Veteran's claims 
file and medical records were reviewed.  The examiner noted the 
Veteran's June 1972 eye injury in service and his complaints of 
blurred vision and needing to wear reading glasses.  On physical 
examination, arc-welding burns, now quiet, were noted.  
Fundoscopic examination revealed mild lens opacification (nuclear 
sclerosis).  The examiner opined that the opacification of the 
lenses, bilaterally, was directly related to welding arc burns 
and had nothing to do with the injury in service.  

It is not in dispute that the Veteran sustained a right eye 
injury in service, nor that he now has a right eye disability, to 
include mild refractive error and some lens opacification 
(nuclear sclerosis).  What remains for resolution is whether any 
current right eye disability is related to his service/the 
documented injury therein.  

The Board notes at the outset that the mild presbyopia 
(impairment of vision due to old age; See Dorland's Illustrated 
Medical Dictionary, 31st Ed. (2007), at 1534)) diagnosed, of 
itself (without superimposed pathology), is a refractive error 
that is not a compensable disability.  38 C.F.R. §§ 3.303(c), 
4.9.  

The record shows that the complaints/pathology associated with 
the eye injury in service were acute, and resolved.  He returned 
to full duty, serving more than a year without further related 
complaints noted.  On service separation examination in August 
1973, his uncorrected vision in each eye was 20/20, and no eye 
complaints were noted.  There is no objective evidence of right 
eye pathology at any time soon after the Veteran's discharge from 
active duty.  Consequently, service connection for a right eye 
disability on the basis that such disability became manifest in 
service and persisted (i.e. based on continuity of symptoms is 
not warranted).  In this regard the Board notes the Veteran's 
recent allegations that he has had right eye complaints ever 
since service.  To the extent that he seeks to establish 
continuity of symptomatology by such allegation, the Board finds 
that it is inconsistent with contemporaneous clinical data, and 
is self-serving.  Therefore, it is not credible.

Regarding the Veteran's other right eye pathology currently 
shown, i.e., opacification of lens (nuclear sclerosis) it is 
noteworthy that such pathology was not reported in service, or at 
any time soon thereafter.  Significantly, the record shows that 
at some time postservice the Veteran sustained an arc-welding 
burn injury of both eyes.  VA examiners have attributed the 
current opacification (which the Veteran claims as blurred 
vision) to the arc-welding injury.  The VA examiners are 
competent to offer the opinion (as they are medical 
professionals), they based the opinion on a review of the record 
(and familiarity with the history of the disability).  Inasmuch 
as they have explained the rationale for the opinion (in essence 
by indicating the pathology found is consistent with a burn 
injury), the opinion is competent nexus evidence in this matter.  
Because there is no competent evidence to the contrary, their 
opinion is persuasive.  

While the Veteran may be competent to testify as to symptoms he 
experiences, including blurred vision, he is not competent to 
opine as to whether his current lens opacification is related to 
the injury during service other than by trying to establish 
continuity of symptoms (as was noted above, such attempt is 
rejected as not credible).  Whether current pathology , in the 
absence of continuity of symptoms, is related to a remote injury 
(in service) is a medical question beyond  lay observation 
capability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. 
Cir. 2007).  

The Board also notes that the earliest documented clinical 
notation of the Veteran's current acquired right eye pathology is 
more than 33 years after his separation from active duty.  Such a 
lengthy time interval between service and that earliest 
documented complaint is, of itself, a factor for consideration 
against a finding that the current right eye disability is 
service-related.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (in a case alleging service connection based on 
aggravation of pre-existing disability during service).  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.  


ORDER

Service connection for residuals of a right eye injury is denied.  


REMAND

In December 2010 correspondence, the Veteran's representative 
noted that the Veteran's service-connected left knee disability 
on appeal may have increased in severity.  The most recent VA 
evaluation of this disability was in August 2006.  The Board also 
notes that in his substantive appeal, the Veteran indicated that 
his left knee disability had worsened (reporting he can no longer 
stand for very long).  In light of foregoing, the Board finds 
that a contemporaneous examination to ascertain the current 
severity of the left knee disability is necessary.  See Olson v. 
Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

As this appeal is from the initial ratings assigned with the 
awards of service connection, "staged" ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file the complete clinical records 
(those not already of record) of all VA 
treatment the Veteran has received for his 
left knee disability since May 2007.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the current severity of his 
service-connected left knee disability.  The 
examiner must review the Veteran's claims 
folder in conjunction with the examination.  
All clinical findings should be reported in 
detail.  The findings must include range of 
motion studies (to include any further 
limitations due to pain, fatigue, weakness, 
incoordination or periods of exacerbation).  
It should also be noted whether there is 
recurrent subluxation or instability, and, if 
so, the degree of such.  The examiner should 
also express an opinion as to whether there 
would be additional limits of function on 
repeated use or flare-ups, if any, and, if 
feasible, express such in terms of additional 
degrees of limitation of motion.  The 
examiner must explain the rationale for all 
opinions.  

3.  The RO should then readjudicate the 
matter, to include the possibility of 
"staged" ratings (if indicated by facts 
found).  If the claim remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


